                            Case 20-12317-AJC               Doc 22        Filed 07/19/20         Page 1 of 3
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 20-12317-AJC
Lazaro Blanco                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113C-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 17, 2020
                                      Form ID: 318                       Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 19, 2020.
db             +Lazaro Blanco,   9715 Fontainebleau Blvd, #201,     Miami, FL 33172-6701
95582625       +Acima Credit Fka Simpl,    9815 S Monroe St Fl 4,    Sandy, UT 84070-4384
95582626       +Bank of America, N.A.,    P.O. Box 15796,    Wilmington, DE 19886-5796
95582630       +First Fed Credit & Col,    3440 Hollywood Blvd,    Hollywood, FL 33021-6933
95582631       +First Federal Credit C,    24700 Chagrin Blvd,    Cleveland, OH 44122-5662
95582634       +JMG Specialty Physicians,    Po Box 864740,    Orlando, FL 32886-4740
95582632       +Jackson Health System,    PO Box 864735,    Orlando, FL 32886-4735
95582633        Jackson Memorial Hospital,    PO Box 864735,    Orlando, FL 32886-4735
95582635       +Kay Jewelers/genesis,    Po Box 4485,    Beaverton, OR 97076-4485
95582636       +Lake Equipment Leasing, Inc.,    64 Main Street, Second Floor,     Millburn, NJ 07041-1306
95582637       +One Advantage, LLC,    7789 NW 48th Street, Suite 330,    Miami, FL 33166-5458
95582640       +Saldutti Law Group,    Robert L Saldutti, Esq.,    800 N Kings HIghway, Ste 300,
                 Cherry Hill, NJ 08034-1511
95582642       +University of Miami Health System,    PO Box 741199,    Atlanta, GA 30374-1199
95582643        Wakefield & Associates,    10800 E Bethany Drsuite,    Aurora, CO 80014

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: FLDEPREV.COM Jul 18 2020 07:38:00      Florida Department of Revenue,     POB 6668,
                 Tallahassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Jul 18 2020 05:50:58       Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,   Miami, FL 33130-1614
cr             +EDI: RMSC.COM Jul 18 2020 07:38:00      Synchrony Bank,    PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
95582627       +EDI: CAPITALONE.COM Jul 18 2020 07:38:00      Capital One,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
95582628       +EDI: CAPITALONE.COM Jul 18 2020 07:38:00      Capital One Bank,    PO BOX 60599,
                 City of Industry, CA 91716-0599
95582629       +EDI: DCI.COM Jul 18 2020 07:38:00      Diversified Consultant,    10550 Deerwood Park Blvd,
                 Jacksonville, FL 32256-0596
95582638       +E-mail/Text: bankruptcynotices@pollackrosen.com Jul 18 2020 05:47:08        Pollack & Rosen,
                 806 S. Douglas Road,    South Tower Ste 450,   Miami, FL 33134-3157
95582639       +E-mail/Text: bankruptcy@pefcu.com Jul 18 2020 05:52:59       Publix Employees Fed C,
                 P O Box 1000,   Lakeland, FL 33802-1000
95582641       +EDI: RMSC.COM Jul 18 2020 07:38:00      Syncb/netwrk,    C/o Po Box 965036,
                 Orlando, FL 32896-0001
95582644       +EDI: WFFC.COM Jul 18 2020 07:38:00      Wells Fargo Bank Auto,    Po Box 29704,
                 Phoenix, AZ 85038-9704
95582645       +EDI: WFFC.COM Jul 18 2020 07:38:00      Wf Crd Svc,   Po Box 14517,    Des Moines, IA 50306-3517
95582646       +E-mail/Text: bankruptcy@wofco.com Jul 18 2020 05:48:35       World Omni Financial,    Po Box 91614,
                 Mobile, AL 36691-1614
                                                                                               TOTAL: 12

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 19, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 17, 2020 at the address(es) listed below:
              Marcia T Dunn   mdunn@dunnlawpa.com,
               acastro@dunnlawpa.com;slebron@dunnlawpa.com;ecf.alert+dunn@titlexi.com
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Ricardo Corona, Esq.     on behalf of Debtor Lazaro Blanco bk@coronapa.com, rcorona@coronapa.com
                                                                                            TOTAL: 3
                            Case 20-12317-AJC                 Doc 22    Filed 07/19/20         Page 2 of 3

Information to identify the case:
Debtor 1              Lazaro Blanco                                                Social Security number or ITIN   xxx−xx−2266
                      First Name   Middle Name   Last Name                         EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Southern District of Florida

Case number: 20−12317−AJC



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

        Lazaro Blanco



           July 17, 2020
                                                                   By the court:
                                                                                   A. Jay Cristol
                                                                                   United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Form 318 (10/01/16)                                          Order of Discharge                                 page 1
                    Case 20-12317-AJC          Doc 22    Filed 07/19/20    Page 3 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
